Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on 06/10/2021, claim(s) 1 and 10, (and by extension its/their dependents) have been amended, claim(s) 2-4 has/have been canceled, and claim(s) 16 is/are new. Claim(s) 1 and 5-16 is/are pending in this application.
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:
With respect to claim 1, the Office Action acknowledged that Self fails to disclose a mount on the power machine on which the user input module can be positioned and used to control the power machine. However, the Office Action asserted that Olsson provides such a disclosure in Fig. 1 (element 19) and at paragraph [0033]. However, the Applicant would like to reiterate from the previously filed response that this interpretation is not supported by the disclosure of Olsson. Olsson clearly states that element (19) is a cable, and that "for wired control of the robot 10, the remote control 22 may alternatively be connected through or along with the power cable 19." See Olsson at paragraph [0033]. Olsson does not disclose a mount on which the user input module can be positioned on the power machine. The Applicant would also like to point out that Olsson is directed towards a demolition robot. A person skilled in the art would not look to a demolition robot for an operator to control the power machine from a mount arranged on the power machine. Further, both Self and Olsson teach a wired controller using a long cable. Providing the cable of Olsson to Self would not change the invention of Self as it already teaches a wired cable for bi-directional communication between the remote controller 12 and the work machine 10. See Self, paragraph [0024]. For clarification, claim 1 has been amended to include "an operator station positioned on the frame" and "the user input module is accessible to an operator from the operator station" to emphasize that the 
The Examiner further alleges that the limitation of "determine whether the user input module is positioned on the mount; operate the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount" is taught by Self in combination with Olsson and August. 
Olsson, as noted above, does not disclose a mount. Because the remote control 22 of Olsson is not positioned on a mount, it is not possible to detect whether the remote control 22 is mounted on the demolition robot. 


Applicant’s arguments are not persuasive. Applicant’s arguments appear to be that because Olsson describes their mount as a cable this in some way makes it no longer a mount. This is not the case. The mount just needs to be a place where the control can attach and be mounted which the structure shown in Figure 3 element 3 clearly reads on. With regards to Self who also describes that wired connections are possible, the reason Self was determined to not meet the limitation alone is because Self did not describe or shown in their figures that there was a unique mounting element within the vehicle for the wired connection and it was feasible that the system could be using a part that could connect to but was not part of the vehicle for the connection. This is not the case with Olsson which very clearly shows that its wired connection is though a mounting element (see Figure 3 element 19) that meets the requirements of the claims.

	Applicant then argues:
August discloses a winch having a wireless remote control and wired remote control. These are two separate remote controls, which is acknowledged by the Examiner. However, the Examiner relies on MPEP 2144.04 (V)(B) for combining the controllers into a single controller, stating that "integrating these two controllers into a single controller would be within the skill 

The examiner respectfully disagrees. As was noted by applicant, "if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court" and in this case the facts are sufficiently similar. The issue at hand is whether integrating the function of two separate remote controls into a single remote control would be a matter of an obvious engineering choice which it clearly is. The decision of how may controllers is based entirely on how many different units the engineer desired to have to control the system with and it is basic engineering to have more or less. As such there was no improper application of MPEP 2144.04 (V)(B) since the two situations were sufficiently similar. 
Further, applicant's arguments as they apply solely to the limitations in question fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically applicant makes the following statement:
The Applicant submits that having a single user input module to be operated wirelessly or mounted to the power machine is not merely a matter of obvious engineering choice. 



The Examiner is understood to agree that the feature of the operator proximity detection system while the power machine is operated is not explicitly taught by the cited references. However, the Examiner alleges that this feature would be obvious because a system that is operating with a mounted wired controller will position the mount for the controller such that an operator using it is positioned in a safe location. Although the Examiner alleges the obviousness of this, none of the references show a system where the operator proximity detection is turned off when no longer being wirelessly operated. Indeed, the work machine of Self does not distinguish between the modes in paragraphs [0056]-[0057]. Further, the "mount" that is alleged in Olsson does not provide a safe location for an operator, rather it is a length of cord. 

With respect to the statement “The Examiner is understood to agree that the feature of the operator proximity detection system while the power machine is operated is not explicitly taught by the cited references,” applicant is incorrect. In fact the examiner said the exact opposite in the previous action where the examiner showed that this feature was directly taught by Self (Fig. 1 element 12 ¶[22, 25, 57]). 
With respect to applicant’s statement that “Although the Examiner alleges the obviousness of this, none of the references show a system where the operator proximity detection is turned off when no longer being wirelessly operated. Indeed, the work machine of Self does not distinguish between the modes in paragraphs [0056]-[0057].” As was previously shown this feature is obvious in view of the combination of Self and Olsen.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 6-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2006/0271263) in view of Olsson (US 2018/0320711), August (US 2018/0170725) and Thomas (US 9,321,386).
With respect to claim 1 Self teaches:
A power machine comprising: 
a frame (Self Fig 1 element 10, ¶[26]); 
a power system supported by the frame and configured to provide power for operating functions on the power machine (Self ¶[47-49]); 
machine function components supported by the frame and configured to perform machine functions using power from the power system (Self Fig. 1 element 16 and 20 ¶[21]); 
a machine controller configured to control the application of power from the power system to the machine function components (Self Fig. 1, 7 element 22, 70 ¶[22, 53]); 

an operator proximity detection system configured to detect whether the operator is in close proximity to the power machine (Self Fig. 1 element 12 ¶[22, 25]), and to provide an output indicative of operator proximity information (Self ¶[57]); 
wherein the machine controller is configured to control application of power from the power system to the machine function components partially as a function of the operator proximity information the machine controller further configured to (Self ¶[57]): 
Although Self does teach that wired communication are possible (Self ¶[24) Self does not clearly teach wherein the operator control system further comprises a mount on which the user input module can be positioned on the power machine, wherein the user input module is configured such that when positioned on the count on the power machine the user input module communicates with the machine controller through a wired connection. Although this would appear to be an obvious modification to Self (mounts and their applications are well known in the art and merely adding one to the system taught by Self would be trivial and would reduce the risk of losing the controller while the machine is off) assuming arguendo and it is not obvious, applicant has been provided with Olsson.
Olsson teaches a power machine, wherein the operator control system further comprises a mount on which the user input module can be positioned (Olsson Fig. 1 element 19 ¶[33]).

With respect to the limitation of:
an operator proximity detection system configured to detect whether the operator is in close proximity to the power machine, when the user input module is removed from the power machine to wirelessly communicate with the machine controller, and to provide an output indicative of operator proximity information; 
determine whether the user input module is positioned on the mount 
operate the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
if the user input module is not positioned on the mount, determine using the operator proximity detection system whether the operator is proximate the power machine; 
prevent operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate he power machine.

determination” whether the user input module is positioned on the mount and operating in a wired/wireless mode as a result of that determination and the act of not using the operator proximity detection system when the remote is positioned on the mount (ie only using the operator proximity detection system when the remote is not positioned on the mount). 
With respect to the determination whether the user input module is positioned on the mount, although neither Self or Olsen explicitly sites a step of making this determination this would appear to be obvious feature of Olsson. Specifically Olsson recognizes that there can be a mount in which the remote control can be connected to in order to function under wired control. It would seem inherent that Olsson must be able to determine whether or not the remote is connected since it would not know whether to operate in a wired state or a wireless state. However, assuming arguendo and this is not taught, applicant has been provided with August (US 2018/0170725).
August teaches a system comprising a dual mode wherein the system can operate in a wired mode or a wireless mode comprising determine whether the user input module is positioned on a mount (August Fig 1 Abstract ¶[12]) and operating the system in a wired mode or a wireless mode based on said determination (August Fig 1 Abstract ¶[12]). It is noted that although August has separate controllers for operating in a wired vs wireless mode, integrating these two controllers into a single controller would be within the skill of one of ordinary skill in the art and obvious (See MPEP 2144.04.V.B Making Integral). 

Further with respect to the limitation of 
determine whether the user input module is positioned on the mount 
operate the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
if the user input module is not positioned on the mount, determine using the operator proximity detection system whether the operator is proximate the power machine; 
prevent operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate he power machine.


It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 

(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown given a situation where the system was operating in a wired mode as determined above, it would unnecessary to use an additional operator proximity detection system to determine the location of the operator. (2) There is a clear expectation of success because it would be basic electrical engineering to configure the system to only use an additional operator proximity detection system while in a wireless mode. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Self, to include these teachings because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success in doing so.
Self does not teach an operator station positioned on the frame or that the mount is accessible to an operator from the operator station.
Thomas teaches a vehicle capable of remote operations including an operator station positioned on the frame (Thomas Col 3:31-45). 
Thus as shown above Self and Thomas teaches all the relevant claimed limitations and elements. One of ordinary skill in the art could have combined the elements using known methods namely including a platform to stand on and ensuring the vehicle had enough strength to carry the operator and each element would be performing the same function it would 
With respect to the limitation of “the mount is accessible to an operator from the operator station” this feature would be obvious in view of Self, Olsen and Thomas. Specifically, Olsen teaches a remote control mount for a vehicle while Thomas teaches an operator station. It would be logical that the mount would be located in the operator station since this is inherently the location that the operator should be in while operating the machine. Even assuming arguendo that is wasn’t located in the operator station, changing the location of where the mount is would be nothing more than an obvious rearrangement of parts (See MPEP 2144.04.VI.C.Rearrangement of Parts). More specifically, the location of the mount should be in a location where the system wants the operator to stand and does not change the function of the system. It would be inherent for the system taught by the combination of Self, Olsen and Thomas (ie a vehicle that has an operator station and a mount for the control) that the system wants the operator to stand in the operator station. Therefore it would be obvious to rearrange the position of the mount such that “the mount is accessible to an operator from the operator station.”

With respect to claim 6 Self teaches a power machine further comprising a lift arm structure pivotally coupled to the frame, the machine function components including at least one lift arm actuator coupled to the lift arm structure and configured to use power from the power system to selectively raise and lower the lift arm structure (Self Fig. 1 element 16 and 20 ¶[21]). 

With respect to claim 7 Self teaches a power machine further comprising a traction system coupled to the frame and including at least one drive motor configured to use power from the power system to selectively propel the power machine over a support surface, the machine function components including the at least one drive motor (Self Fig. 1 element 14 ¶[21, 36]). 

With respect to claim 16 Self as modified in claim 1 teaches a power machine wherein the operator station further comprises a platform for the operator to stand on the power machine (Thomas Col 3:31-45).

Claim(s) 5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2006/0271263) in view of Olsson (US 2018/0320711), August (US 2018/0170725) and Thomas (US 9,321,386) further in view of Plumski (US 2017/0190276).


determine, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine (Self ¶[57], Olsson Fig. 2 ¶[30-33], August Fig 1 Abstract ¶[12]); and 
operate the power machine responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range (Self Fig. 1 element 12 ¶[21] note this reads on being within the maximum range of the wireless device which is inherent in all wireless devices). 
Self as modified in claim 1 does not clearly teach wherein the machine controller is further configured to shut down the power machine if it is determined that the operator and user input module are out of the predetermined range; 
Plumski teaches a machine controller for a wireless vehicle wherein the machine controller is further configured to shut down the power machine if it is determined that the operator and user input module are out of the predetermined range (Plumski ¶[51-52]); 
It is noted that although Plumski only states that the shut down occurs if the user input module (remote control) is outside the range and does not explicitly mention the operator, it is recognized by applicant that the user input module location is an indication of the location of the operator (Instant application ¶[13] wherein an rfid chip on the input module is used to determine the operators location). Furthermore Self recognizes that the operator and device can be monitored individually (Self ¶[25]) and therefore the combination of Self with Plumski unquestionably meets the limitations of applicant’s claims.


With respect to claim 10 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system including a user input module configured to wirelessly communicate with a machine controller to communicate user input commands to the machine controller to control machine function components and corresponding machine functions (Self Fig. 1 element 16 and 20 ¶[21]), the method comprising: 

Although Self does teach that wired communication are possible (Self ¶[24) Self does not clearly teach wherein the operator control system further comprises a mount on which the user input module can be positioned on the power machine, wherein the user input module is configured such that when positioned on the count on the power machine the user input module communicates with the machine controller through a wired connection. Although this would appear to be an obvious modification to Self (mounts and their applications are well known in the art and merely adding one to the system taught by Self would be trivial and would reduce the risk of losing the controller while the machine is off) assuming arguendo and it is not obvious, applicant has been provided with Olsson.
Olsson teaches a power machine, wherein the operator control system further comprises a mount on which the user input module can be positioned (Olsson Fig. 1 element 19 ¶[33]).
Thus as shown above Self teaches a base invention of a system with can be controlled either wirelessly or wired via a remote control. Olsson teaches a technique of a system with can be controlled either wirelessly or wired via a remote control with a mount for said remote control applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Olsson to the base invention of Self since it would 
With respect to the limitation of:
determining, using the machine controller, whether the user input module is positioned on a mount on the power machine; 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
determining, if the user input module is not positioned on the mount, using an operator proximity detection system on the power machine whether the operator is proximate the power machine and preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine; 

It is first noted that the specifics of controlling the machine via the operator proximity detection system has already been shown to be taught by Self (See above). Therefore the only limitations, not already shown to be taught by the combination of Self and Olsson is a “determination” whether the user input module is positioned on the mount and operating in a wired/wireless mode as a result of that determination and the act of not using the operator proximity detection system when the remote is positioned on the mount (ie only using the operator proximity detection system when the remote is not positioned on the mount). 

August teaches a system comprising a dual mode wherein the system can operate in a wired mode or a wireless mode comprising determine whether the user input module is positioned on a mount (August Fig 1 Abstract ¶[12]) and operating the system in a wired mode or a wireless mode based on said determination (August Fig 1 Abstract ¶[12]). It is noted that although August has separate controllers for operating in a wired vs wireless mode, integrating these two controllers into a single controller would be within the skill of one of ordinary skill in the art and obvious (See MPEP 2144.04.V.B Making Integral). 
Thus as shown above Self as modified by Olsen teaches a base invention of a remote controlled system with a mount that can operate in a wired or wirelessly. August teaches a technique of determining when a remote control is positioned on a mount operating the system in a wired or wirelessly applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from August to the base invention of Self as modified by Olsen since it would have resulted in the predictable result of determining when a remote control is positioned on a mount operating the system and would have 
Further with respect to the limitation of 
determining, using the machine controller, whether the user input module is positioned on a mount on the power machine; 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
determining, if the user input module is not positioned on the mount, using an operator proximity detection system on the power machine whether the operator is proximate the power machine and preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine; 

As previously explained the limitations regarding using the operator proximity detection system while the machine is operated wirelessly have already been shown to be taught and the only feature not shown to be taught is not using the operator proximity detection system while the machine is operated wired. Although this feature is not explicitly taught, this feature would be obvious in view of the cited references. Specifically, the purpose of the operator proximity detection system being used in a wireless mode as taught by Self is to ensure it knows the 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown given a situation where the system was operating in a wired mode as determined above, 
Self does not teach 
determining, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine ; 
shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range; and 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range.

Plumski teaches determining, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine (Plumski ¶[51-52]); 
shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range (Plumski ¶[51-52]); and 

It is noted that although Plumski only states that the shut down occurs if the user input module (remote control) is outside the range and does not explicitly mention the operator, it is recognized by applicant that the user input module location is an indication of the location of the operator (Instant application ¶[13] wherein an rfid chip on the input module is used to determine the operators location). Furthermore Self recognizes that the operator and device can be monitored individually (Self ¶[25]) and therefore the combination of Self with Plumski unquestionably meets the limitations of applicant’s claims.
Thus as shown above Self teaches a base invention of a system controllable with a wireless remote device. Plumski teaches a technique of shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Plumski to the base invention of Self since it would have resulted in the predictable result of shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range and would have improved the system it ensures that the operator is within a range to safely control the device before the device operates (ie the machine will not operate if there is no personnel nearby to monitor it) and therefore makes the system safer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self to apply the technique from the teachings of Plumski because the technique taught by Plumski 
Self does not teach an operator station positioned on the frame.
Thomas teaches a vehicle capable of remote operations including an operator station positioned on the frame (Thomas 3:31-45). 
Thus as shown above Self and Thomas teaches all the relevant claimed limitations and elements. One of ordinary skill in the art could have combined the elements using known methods namely including a platform to stand on and ensuring the vehicle had enough strength to carry the operator and each element would be performing the same function it would perform when separate. One of ordinary skill in the art would have recognized the combination would yield a predictable result of reducing strain on the operator by allowing him to ride on the system . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self to include the teachings of Thomas because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

With respect to claim 11 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein determining whether 

With respect to claim 12 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein determining, using the operator proximity detection system on the power machine, whether the operator is proximate the power machine further comprises using at least one of radar circuitry, infrared detection circuitry, cameras and video or image processing circuitry, and RFID detection circuitry to detect an RFID tag located on the user input module (Self ¶[25]). 

With respect to claim 13 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine further comprises locking out at least some machine functions (Self ¶[57]). 

With respect to claim 14 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine further comprises turning off an engine of the power machine (Self ¶[57]). 

With respect to claim 15 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range further comprises turning off an engine of the power machine (Self ¶[57]).

	
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2006/0271263) in view of Olsson (US 2018/0320711), August (US 2018/0170725) and Thomas (US 9,321,386), and further in view of Ge (US 2018/0190276).

With respect to claim 8 Ge teaches a power machine, wherein the user input module comprises a smart cellular phone configured with an app to communicate the user input commands to the machine controller (Ge ¶[22]).
Therefore as shown above Self teaches all relevant limitations except does not explicitly teach using the element of a smart cellular phone configured with an app to communicate the user input commands to the machine controller. Ge teaches a smart cellular phone configured with an app to communicate the user input commands to the machine controller as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a smart cellular phone configured with an app to communicate the user input commands to the machine controller. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self to 

With respect to claim 9 Self as modified in claim 8 teaches wherein the user input module comprises a mobile computing device configured with an app to communicate the user input commands to the machine controller (Ge ¶[22]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665